Citation Nr: 0401010	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  94-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of treatment by the 
Department of Veterans Affairs (VA) on June 24, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenia from November 5, 1993, to 
November 4, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and YJ




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1994 and October 2000 rating 
decisions of the Houston, Texas, VA Regional Office (RO).  In 
the April 1994 rating decision, the RO confirmed a 30 percent 
evaluation for service-connected schizophrenia.  The veteran 
appealed the denial of an increased evaluation.  In a May 
1995 rating decision, the RO granted a 50 percent evaluation, 
effective November 5, 1993.  In a January 1998 rating 
decision, the RO granted a 100 percent evaluation, effective 
November 4, 1997.  The veteran asserts that the 100 percent 
evaluation should go back to November 1993, and thus the 
appeal continues.  In the October 2000 rating decision, the 
RO denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of VA treatment on June 24, 1999.

The Board notes that in October 2003, the Board remanded the 
issue of service connection for paraplegia secondary to 
service-connected schizophrenia for additional development 
and adjudicative action.  The veteran has argued that the 
Board should amend the October 2003 remand and request a VA 
examination in connection with that claim.  While the Board 
retains jurisdiction of that claim, once the remand was 
issued in October 2003, that claim's jurisdiction became that 
of the agency of original jurisdiction.  Thus, that issue is 
not before the Board at this time and will not be discussed 
in the current remand.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In an August 2002 decision, the Board denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of VA treatment on June 24, 1999.  In a separate 
August 2002 decision, the Board denied entitlement to an 
evaluation in excess of 50 percent for service-connected 
schizophrenia from November 5, 1993, to November 4, 1997.  
The veteran appealed the Board decisions to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2003, the veteran and the Secretary of VA (parties) filed a 
joint motion to vacate the two decisions and remand them back 
to the Board, asserting that the Board had failed to ensure 
that the requirements set forth in VA's amended duty to 
notify statute and regulations had been met.  The Court 
granted the joint motion the following month.  The case has 
been returned to the Board for further appellate review.

The parties noted that section 5103(a), title 38, U.S. Code, 
as amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  
In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claims for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals of VA treatment on June 24, 1999, and 
entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenia from November 5, 1993, to 
November 4, 1997, and which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with these 
claims .  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, these claims must be remanded for 
compliance with the statute and the regulation.

Additionally, the Board finds that an examination and a 
medical opinion is necessary to make a determination as to 
the claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of VA 
treatment on June 24, 1999.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of VA treatment on June 24, 
1999, and entitlement to an evaluation in 
excess of 50 percent for service-
connected schizophrenia from November 5, 
1993, to November 4, 1997, and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination in 
connection with the claim for entitlement 
to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of VA 
treatment on June 24, 1999.  The examiner 
is asked to review the medical records 
relevant to the surgery the veteran 
underwent in June 1999, to include the 
residuals from that surgery.  Following 
examination of the veteran and a review 
of the records, the examiner is asked to 
answer the following questions:

(a) Has the veteran developed an 
additional disability as a result of the 
surgery he underwent in June 1999? 

(b) If it is found that additional 
disability resulted and was caused by VA 
treatment or lack of treatment, then was 
such additional disability proximately 
caused by: 
(i) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the surgical treatment? 
or 
(ii) was an event not reasonably 
foreseeable?

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with this claim, without good 
cause shown, may adversely affect the 
outcome of the claim.  38 C.F.R. § 3.655 
(2003).

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  The RO should then readjudicate the 
claims for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 
1151 for residuals of VA treatment on 
June 24, 1999, and entitlement to an 
evaluation in excess of 50 percent for 
service-connected schizophrenia from 
November 5, 1993, to November 4, 1997.  
If the benefits remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



___________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


